In an action to recover damages for personal injuries, the third-party defendant Greater New York Mutual Insurance Company appeals from so much of an order of the Supreme Court, Kings County (Vaughan, J.), dated June 15, 2005, as granted its motion to sever the third-party action only to the extent that severance was deferred until the time of trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted the appellant’s motion to sever the third-party action only to the extent that severance was deferred until the time of trial. Schmidt, J.P., Krausman, Luciano and Covello, JJ., concur.